Citation Nr: 9925805	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  97-18 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to the assignment of a higher disability 
evaluation for residuals of bunionectomy of the right foot, 
currently evaluated as noncompensable.

2.  Entitlement to the assignment of a higher disability 
evaluation for intervertebral disc syndrome, currently 
evaluated as 20 percent disabling.

3.  Entitlement to the assignment of a higher disability 
evaluation for chondromalacia patella, right knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement as to the 
appealed issues only was received in April 1997, and a 
statement of the case was issued in May 1997.  A substantive 
appeal was received in May 1997.

The January 1997 rating decision granted service connection 
for low back disability, described at that time for rating 
purposes as narrowing of the L4-5 disc space.  A 
noncompensable evaluation was assigned effective September 
12, 1996.  That decision also established service connection 
for right knee chondromalacia patella, assigning a 
noncompensable evaluation with a September 12, 1996, 
effective date.

In April 1998, during the pendency of this appeal, the RO 
redescribed the low back disability as intervertebral disc 
syndrome and increased the evaluation to 20 percent, 
effective September 12, 1996.  The April 1998 rating decision 
also increased the evaluation for right knee chondromalacia 
patella to 10 percent, effective May 30, 1997.

The issue of a higher disability evaluation for residuals of 
a right foot bunionectomy is addressed in the remand portion 
of this decision.



FINDINGS OF FACT

1.  The veteran's service-connected intervertebral disc 
syndrome is manifested by no more than moderate 
intervertebral disc syndrome with recurring attacks and by no 
more than moderate limitation of motion.

2.  Prior to May 20, 1997, the veteran's service-connected 
chondromalacia patella, right knee, was manifested by 
complaints of pain, but no subluxation, lateral instability, 
or limitation of motion. 

3.  From May 20, 1997, the veteran's service-connected right 
knee disability has been manifested by complaints of pain, 
but no more than slight recurrent subluxation or lateral 
instability with flexion limited to 124 degrees and extension 
to 0 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 20 
percent rating for intervertebral disc syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7; 4.40, 4.45, 4.71a, Diagnostic Codes 5293 (1998).

2.  Prior to May 20, 1997, the criteria for entitlement to a 
compensable rating for chondromalacia patella, right knee, 
were not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§  4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(1998).

3.  From May 20, 1997, the criteria for entitlement to a 10 
percent rating (but no higher) for compensable rating for 
chondromalacia patella, right knee, were met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to all issues on appeal, the veteran is appealing 
the original assignment of disability evaluations following 
grants of service connection, and, as such, the claims for 
the higher evaluations are well-grounded.  38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
Moreover, the severity of the disabilities at issue are to be 
considered during the entire period from the initial 
assignment of disability ratings to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  After reviewing 
the record, including various VA examinations, the Board 
finds that the duty to assist the veteran has been met as to 
the low back and right knee issues and that no further 
development is necessary.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

I.  Intervertebral Disc Syndrome.

The veteran's back disability is currently described for 
rating purposes as intervertebral disc syndrome, and the 
current 20 percent rating has been assigned under Diagnostic 
Code (DC) 5293.

Under DC 5293, pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief, warrants a 
60 percent rating.  A severe syndrome, with recurring attacks 
with intermittent relief, warrants a 40 percent rating.  A 
moderate syndrome, recurring attacks, warrants a 20 percent 
rating.  

Other Diagnostic Codes to be considered include DC 5293 which 
provides for a 10 percent rating for slight limitation of 
motion of the lumbar spine, 20 percent for moderate 
limitation of motion, and 40 percent for severe limitation of 
motion.  

Under DC 5295, for lumbosacral strain, a severe strain, with 
listing of the whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, warrants a 40 percent rating; with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in the standing position, a 20 percent evaluation 
is for application.  With characteristic pain on motion, a 10 
percent rating is warranted.

During a November 1996 VA orthopedic examination, based upon 
X-ray reports of the lumbar spine, slight narrowing of the 
L4-5 disc and slight levoscoliosis of the lumbar spine were 
diagnosed.  An X-ray report of the thoracic spine revealed no 
abnormalities.  Another November 1996 VA examination report 
contained a diagnosis of mechanical low back pain.  
Tenderness to palpation of the left paravertebral muscles at 
the level of the lumbar region was found, as was the 
appearance of a small spasming.  Range of motion, which was 
noted to include no obvious evidence of pain, was forward 
flexion of 95 degrees; left lateral flexion of 40 degrees; 
right lateral flexion of 40 degrees; left rotation of 35 
degrees; and right rotation of 35 degrees.  No evidence of 
neurological involvement was found on either examination.  
The diagnosis was mechanical low back pain.

Based on the foregoing medical evidence, a noncompensable 
evaluation for narrowing of the L4-5 disc space was granted, 
effective September 12, 1996.

During a June 1997 VA examination no levoscoliosis of the 
lumbar spine was found, nor was any neurological involvement.  
While tenderness on palpation of the lumbar spine and sacral 
region, at about S1, was found, with very mild tenderness in 
the surrounding paraspinal muscles at the lumbar and sacral 
levels, the examiner indicated the range of motion was 
complete.  Range of motion was found to be forward flexion of 
95 degrees; backward extension of 35 degrees; left lateral 
flexion of 40 degrees; right lateral extension of 40 degrees; 
left rotation of 35 degrees; right rotation of 35 degrees.  
No objective evidence of pain on motion was noted.  The June 
1997 X-ray report, upon which it is noted that comparisons 
with the November 1996 X-rays were made, contains an 
impression of degenerative changes in the form of narrowing 
of some of the intervertebral disc spaces and spurs at the 
vertebral bodies. 

A September 1997 military hospital treatment report contains 
a diagnosis of low back pain, but no range of motion studies 
or evidence of X-ray examination.

A February 1998 VA orthopedic examination report indicated 
the veteran complained (as she had during prior examinations) 
of radiculopathy in her left leg, to her left foot, pain, 
stiffness, fatigability, lack of endurance, and flare-ups 
once to twice per day, lasting 1/2 to 1 hour each, which are 
incapacitating.  Treatment included rest and Motrin.  She 
denied the use of crutch, brace, or cane.  Range of motion 
was found to be forward flexion of 112 degrees, with pain 
beginning at 65 degrees; backward extension of 25 degrees; 
left lateral flexion of 28 degrees; right lateral flexion of 
24 degrees; left rotation of 40 degrees; and right rotation 
of 49 degrees.  Straight leg raising was negative, and deep 
tendon reflexes were 2+ bilaterally.  An MRI of the lumbar 
spine revealed that loss of signal was noted of all the 
lumbar discs, compatible with desiccation; left paracentral 
disc bulge was noted at L5-S1 with encroachment on the left 
neural foraminal; generalized disc bulge at L4-5 with some 
compression upon the adjacent thecal sac.  X-rays revealed 
minimal osteoarthritis involving the articular facets of L4-
5.  

After reviewing the evidence from a longitudinal perspective, 
the Board believes that the preponderance of such evidence is 
against entitlement to a rating in excess of 20 percent at 
any time subsequent to September 12, 1996, under any of the 
applicable Diagnostic Codes.  While it appears that the 
veteran's low back disability is now productive of more 
impairment than shown on examination in November 1996, even 
the more recent evidence does not show more than moderate 
limitation of motion (even considering additional functional 
loss due to pain) to warrant a higher rating under DC 5292.  

With regard to the criteria set forth in DC 5293, the current 
20 percent rating already contemplates moderate 
intervertebral disc syndrome, recurring attacks.  The medical 
evidence simply does not show the pertinent symptoms to be 
severe, recurring attacks with little intermittent relief.  
Further, the criteria for a rating in excess of 20 percent 
under Diagnostic Code 5295 have not been met.  While there is 
some limitation of motion and narrowing of joint spaces, 
there does not appear to be abnormal mobility on forced 
motion.  

In sum, while it is clear from the evidence that the veteran 
suffers recurring attacks of symptoms associated with her 
intervertebral disc syndrome, the current 20 percent rating 
contemplates such attacks as well as the resulting loss of 
motion, with pain, including during flare-ups.  Further, the 
current 20 percent rating also contemplates the demonstrated 
muscle spasm and loss of lateral spine motion.  While the 
Board recognizes the severity of the veteran's back 
disability, under applicable diagnostic criteria there is no 
basis for a rating in excess of 20 percent at this time.  The 
veteran may always advance a new claim for an increased 
rating should the severity of this disability increase in the 
future. 


II.  Right knee chondromalacia patella

The November 1996 VA examination report indicates the veteran 
complained of "cracking" in her knees, exacerbated by going 
up and down stairs, and "catching", which causes pain.  No 
swelling or deformity of the right knee was found upon 
physical examination.  Positive crepitus and intact 
ligaments, but no subluxation or lateral instability, nor 
loose motion or malunion, was found.  Range of motion was 
found to be 0 degrees of extension and 140 degrees of 
flexion.  X-rays of the knee were found to be normal.  The 
diagnoses were normal knee examination and X-ray, and status 
post sprain of right ankle with residual intermittent 
weakness.

A May 20, 1997, VA treatment report documents a minimal 
decrease of range of motion, no gross deformity, a stable 
knee, minimal effusion, and no discoloration.  The assessment 
was right knee bursitis/synovitis.  Novosporyn was 
prescribed.

A July 1997 military hospital treatment report indicated 
range of motion of the right knee had been found to be 0 
degrees extension and 160 degrees flexion.  The assessment 
was PFPS (unintelligible) wall (unintelligible) tear.

The June 1997 VA orthopedic examination report indicates the 
veteran complained of increased pain since her last VA 
examination, and that she had recently been treated with 
nonsteroidal anti-inflammatory medication, with only marginal 
relief.  Upon physical examination positive crepitant was 
unchanged from the last examination.  No appreciable 
abnormality was found.  Some tenderness along the medial 
aspect of the knee, when pressing on the patella medially, 
was found, but was unchanged from the last examination.  No 
instability of the medial collateral ligament, lateral 
ligament, posterior cruciate ligament, or anterior cruciate 
ligament, was found.  Range of motion was found to be 0 
degrees of extension and 140 degrees of flexion.  X-rays of 
the right knee were unremarkable.  The diagnosis was 
chondromalacia of the right knee with chronic pain.

During a February 1998 VA orthopedic examination the veteran 
denied any flare-ups associated with her right knee.  Going 
up and down stairs and squatting were the most painful 
activities, according to the veteran.  Upon physical 
examination crepitus on movement was found, as well as some 
laxity as to stability, evidenced by a slightly positive 
anterior drawer sign.  The medial and collateral ligaments 
were found to be stable.  The range of motion of the right 
knee was 0 degrees of extension and 124 degrees.  X-rays of 
the right knee were said to be unremarkable.  The diagnosis 
was chronic right knee pain, without specific injury.  
"[Examination] normal this date."

The RO has rated the veteran's current right knee disability 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  Under 
that code, slight subluxation or lateral instability is rated 
10 percent, whereas moderate and severe subluxation or 
lateral instability are rated 20 and 30 percent, 
respectively.  Other applicable Diagnostic Codes consider 
loss of range of motion.  The normal range of motion of the 
knee is 0 degrees of extension and 140 degrees of flexion.  
See 38 C.F.R. § 4.71, Plate II.  Under DC 5260, flexion must 
be limited to 45 degrees to warrant a 10 percent rating and 
be limited to 30 degrees to warrant a 20 percent evaluation.  
Under Diagnostic Code 5261, extension must be limited to 10 
degrees to warrant a 10 percent rating and be limited to 15 
degrees to warrant a 20 percent rating.

Looking to the period prior to May 20, 1997, it does not 
appear that any loss of motion was demonstrated, nor was 
there any instability of the right knee.  However, it appears 
that as of May 20, 1997, there was some minimal loss of range 
of motion and instability of the right knee.  While it 
appears that no loss of range of motion or instability was 
detected at a subsequent VA examination in June 1997, the 
examiner who conducted a later examination in June 1998 
reported some laxity evidence by a slightly positive anterior 
drawer sign.  Further, range of motion at that time was 
reported to be from 0 to 124 degrees.  The Board therefore 
believes that the criteria for a 10 percent rating can 
reasonably be said to have been met as of the May 20, 1997, 
VA clinical visit.  However, there is no evidence to support 
a rating in excess of 10 percent.  The loss of motion on 
flexion to 124 degrees does not even meet the requirement for 
a compensable rating under DC 5260, and there is no loss of 
extension to warrant any rating under DC 5261.  There is no 
clinical evidence to show that he has any greater limitation 
of motion due to pain, incoordination or any other symptom so 
as to support a higher rating under the cited legal 
authority.  38 C.F.R. § 4.45 provides that the factors of 
disability regarding joints reside in reduction of their 
normal excursion of movements in different planes.  Inquiry 
will be directed to considerations of less or more movement 
than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement, swelling, deformity or 
atrophy of disuse.  See 38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Here, the VA examinations 
indicated that the range of motion was limited to the ranges 
reported, by pain. 

With regard to DC 5257, the Board finds that, given the 
examiner's choice of words at the June 1997 VA examination, 
there is no more than slight recurrent subluxation or lateral 
instability.  

It appears that the RO has found that the current 10 percent 
rating was warranted as of May 30, 1997.  Although the RO 
cited to that date as the date of the clinical record which 
first showed some instability and loss of motion, the Board 
finds that the correct date of such treatment record is May 
20, 1997.  Accordingly, the Board's finding that a 10 percent 
rating was warranted from May 20, 1997, constitutes a limited 
grant as to this issue. 

III.  Conclusion

In reaching these decisions the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In reaching these decisions the Board also considered the 
issue of whether the veteran's service connected 
disabilities, standing alone, presented an exceptional or 
unusual disability picture, as to render impractical the 
application of the regular schedular standards, such that 
referral to the appropriate officials for consideration of an 
extraschedular evaluation is warranted.  See 38 C.F.R. 
§ 3.321(b)(1); Fleshman v. Brown, 9 Vet. App. 406, 412 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Significantly, however, no 
evidence has been presented showing factors such as a marked 
interference with employment or frequent periods of 
hospitalization, due solely to the service connected 
disabilities, as to render impractical the application of the 
regular schedular standards.  Accordingly, the Board 
concludes that referral to the appropriate officials for 
consideration of extraschedular evaluations under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for intervertebral disc syndrome is not warranted.  
Entitlement to a compensable disability rating for 
chondromalacia patella, right knee, prior to May 20, 1997, is 
not warranted.  Entitlement to a disability rating in excess 
of 10 percent for chondromalacia patella, right knee, from 
May 20, 1997, is not warranted.  To this extent, the appeal 
is denied. 

Entitlement to a 10 percent disability rating for 
chondromalacia patella, right knee, from May 20, 1997, is 
warranted.  To this limited extent, the appeal is granted. 


REMAND

The veteran's claim for the assignment of a higher disability 
evaluation for residuals of bunionectomy of the right foot, 
currently evaluated as noncompensable, is well-grounded.  
With a well-grounded claim arises a duty to assist the 
veteran with the development of the evidence.  38 U.S.C.A. 
§ 5107(a).

In reviewing the claims file, it appears that the RO has 
determined that a scar constitutes the only  residual of the 
inservice bunionectomy.  The June 1997 VA examination report, 
however, contains a diagnosis of hammer toes of the second, 
third, fourth, fifth, and possibly the first metatarsal toes, 
with no indication of whether the hammer toes are related to 
the bunionectomy.  A February 1997 VA treatment report 
contains an assessment of likely neuroma, among other 
indiscernible findings.  The February 1998 VA examination 
contains a diagnosis of minimal degenerative disease, right 
foot, again without an etiology opinion.  

Under the circumstances, the Board believes the current 
medical evidence does not clearly differentiate between any 
actual residuals of the inservice bunionectomy and any foot 
symptomatology which is not associated with this service-
connected disability. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  All pertinent VA medical reports, 
including any outpatient treatment 
records, not already in the claims file 
should be obtained and made of record.

2.  The veteran should be scheduled for 
an appropriate VA podiatry examination 
for the purpose of ascertaining the 
existence and level of disability of her 
current right foot disorders.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
indicated special studies and tests 
should be accomplished.  After examining 
the veteran and thoroughly reviewing her 
medical records, the examiner should 
clearly list the right foot symptoms 
which are attributable to the 
bunionectomy and those which are not 
attributable to the bunionectomy.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the expanded record and 
determine whether a higher evaluation is 
warranted for the service-connected 
residuals of the right foot bunionectomy.  
If the benefit sought remains denied, the 
RO should furnish the veteran and her 
representative an appropriate 
supplemental statement of the case and 
afford them an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The purpose of this remand is to comply with the duty to 
assist.  The veteran and her representative are free to 
submit additional evidence and argument in support of the 
right foot bunionectomy issue. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

